Charges of professional misconduct against the respondent were made to this court by the Westchester County Bar Association, and on June 30, 1939, the matter was referred to Hon. J. Addison Young, official referee, to hear and to report with his opinion. [See 257 App. Div. 1004.] The official referee held hearings and on March 6, 1940, submitted a report recommending respondent’s disbarment. Pending the hearing of a motion by the Westchester County Bar Association to confirm the report of the official referee, the respondent presented his resignation as attorney and counselor at law. The resignation is accepted and respondent’s name is ordered to be struck from the roll of attorneys. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ